Order entered December 12, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00548-CV

               IN THE INTEREST OF J.P.M., V.M. AND A.M., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-22610

                                             ORDER
       Before the Court are appellant’s December 10, 2018 second motion for an extension of

time to file a brief and appellee’s December 10, 2018 motion opposing the extension and also

seeking dismissal of this appeal for want of prosecution. We GRANT appellant’s motion to the

extent that appellant shall file a brief by January 9, 2019. We caution appellant that further

extension requests will be disfavored.

       We DENY appellee’s motion to dismiss.

                                                        /s/   ADA BROWN
                                                              JUSTICE